DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites: “The method of claim 12, further comprising”; a dependent claim cannot depend on itself. The examiner will assume a typographical error and that the claim depend on previous claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Parent claim 1 and the specification in par. 7 recite “wherein the handover is a handover in a case that there is no interface between the RANs”; this appear to be described in more detail in the specification in the description of fig. 24, par. 494-504. However, in the mentioned section the RANs still interact between each other; thereby, some kind of [direct or indirect] interface between the RANs is required. Par. 494 recites: “The N2 based handover means the handover between RANs (i.e., gNBs) without mutual interface”, so the examiner will assume that the limitation is directed to a N2 handover. Please clarify and/or indicate if the examiner assumption is correct.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear the scope of the limitation “wherein the handover is a handover in a case that there is no interface between the RANs”; since appear that some type interface is required as explained in the 112(a) section above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velev 2020/0059989.

As to claim 1, Velev discloses a method for performing handover of a User Equipment (UE) [102] performed by a source Radio Access Network (RAN) [604] in a wireless communication system (see par. 0082), the method comprising: determining to initiate handover to a target RAN [606] (see par. 0084); and transmitting a Handover Required message [622] to a source Access and Mobility Management Function (AMF) [608] (see par. 0085), wherein the handover is a handover in a case that there is no interface between the RANs [N2-based handover] or AMF change is required (see par. 

As to claim 2, Velev discloses the method of claim 1, wherein all of PDU sessions processed by the source RAN correspond to the activated PDU session (see par. 0056, 0068).

As to claim 3, Velev discloses the method of claim 1, wherein the PDU session ID indicates that handover is requested for a PDU session corresponding to the PDU session ID by the source RAN (see par. 0068, 0086-0089).

As to claim 4, Velev discloses the method of claim 1, wherein the activated PDU session corresponds to a PDU session in which a Data Radio Bearer between the RAN and the UE and N3 interface tunnel between the RAN and a User plane Function (UPF) are established (see par. 0089-0090).

As to claim 5, Velev discloses the method of claim 1, wherein the Handover Required message includes an identifier of the target RAN and a Source to Target Transparent Container including radio related information transparently transmitted from the source RAN to the target RAN through a core network (see par. 0079, 0085-0086, 0090-0095).



As to claim 7, Velev discloses a method for performing handover of a User Equipment (UE) [102] performed by a source Access and Mobility Management Function (AMF) [608] in a wireless communication system (see par. 0085), the method comprising: receiving a Handover Required message [622] from a source Radio Access Network (RAN) (see par. 0085), wherein the Handover Required message includes a PDU session ID of an activated Protocol Data Unit (PDU) session(see par. 0086); and transmitting a Session Management (SM) message to a Session Management Function (SMF) [612] associated for each PDU session indicated by the received PDU session ID (see par. 0093).

As to claim 8, Velev discloses the method of claim 7, wherein the AMF stores an association between the PDU session ID and an SMF ID (see par. 0064, 0086).

As to claim 9, Velev discloses the method of claim 7, further comprising receiving UPF address for N3 interface path configuration between the RAN and a User plane Function (UPF) and Quality of Service (QoS) information of the PDU session from the SMF in which the SM message is forwarded (see par. 0089-0090, 0092-0093).



As to claim 13, Velev discloses the method of claim 7, wherein the AMF is a network entity providing a mobility management function of the UE except a session management function of the UE, and wherein the session management function of the UE is provided by the SMF (see par. 0002, 0056).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Velev discloses receiving a message in response to the Handover Required message from the target RAN, but it is not a Handover Request Acknowledge message and does not include all the details of the message, the next prior art would be 3GPP TR 23.799 V14.0.0 (2016-12) which disclose in Figure 6.18.2.1.2.3-1, step 6, a Handover Request Acknowledge message; however, the combination still fails to disclose including a Source to Target Transparent Container including radio related information transparently transmitted from the target RAN to the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647